Title: To George Washington from Betty Washington Lewis, 25 August 1783
From: Lewis, Betty Washington
To: Washington, George


                        
                            My Dear Brother
                            Fredericksburg August 25th 1783
                        
                        Johnny Lewiss trip to Philadelphia affords me an oppertunity to Congratulate you on the happy Change in our
                            Affairs as I hope it will be the meanes of our Seeing you Soon, I have been at a loss how to account for your long
                            silence, the multiplicity of Business you have on your mind is the only One I Can find that flatters
                            me I am not quite forgot—but then my Dear Brother was there not one half Our you Could Spare to write a few lines to an
                            only Sister whoe was labring under so mutch Affliction both of Body and mind my Pore Dear Mr Lewis and my Brother Sam both
                            lay ill at the Same time and it was the Lords will to take them to himself In three weeks one after the other, and with
                            Confinement and the uneasiness of mind it Caus’d me to get in an Ill state of helth and I expect’d Shortly to follow them, It
                            happen’d at a time when every thing Contributed to ad to my uneasiness, your being in Fredericksburg the only Chance we
                            had of seeing you from the Commencement of the War that my Spirets ware quite gon, I thank God I am Recovering my helth
                            fast and Please my self with thoughts of Shortly Seeing you once more with us, and to Continue in Peace and Quiet for the
                            remainder of our Dayes which is the sincere and ardent Prayer of your Affect. and Louving Sister
                        
                            Betty Lewis
                        
                        
                            My Love and Best wishes attends my Sister Washington I Wrote you three Letters when you was in Virginia
                                but neaver heard if you got One of them.
                        

                    